DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The declaration under 37 CFR 1.132 filed 12/17/2021 is sufficient to overcome the rejection of claims 21-40 based upon the 35 USC 103 rejection over Jordan, et al. in view of Whiteley, et al.
Ursi, et al. US9903185 teaches a horizontal well (Column 3: 29-47) deployed orientation for a perforation gun 100 via rotation from rotating decentralizer 112 that swivels on bearings 110. However, Ursi, et al. does not teach the claimed orientation sub with an elongated tubular with a first tubular connecting section, a second connecting section, and a center section with a predetermined geometric configuration for connecting the first tubular connection section to the second tubular connecting section; a switch assembly in the connecting section to connect to the second tool assembly; and an offset tool assembly that connects to a second tool assembly; wherein the second tubular connecting section holds the perforation gun in an offset position. Instead, decentralizer 112 holds the perforation gun, which is not considered part of the orientation sub as there is no center section, nor is there a first tubular connecting section. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        1/3/2022